COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
 Cause Number:              01-19-00620-CR
 Trial Court Cause
 Number:                    18-CR-1661
 Style:                     Michael Wayne Kie
                            v. The State of Texas
 Date motion filed*:        September 4, 2020
 Type of motion:            Motion for Access to Appellate Record
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
           We order the Clerk of this Court to provide appellant with a copy of the appellate record in the above-
           captioned case.


Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually          Acting for the Court

Date: September 10, 2020